UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 16-4033


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

               Defendant - Appellant.



                            No. 16-4041


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

               Defendant - Appellant.



                            No. 16-4042


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00240-BR-1)


Submitted:   June 21, 2016                 Decided:   July 8, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William Scott Davis, Jr., Appellant Pro Se.   Ethan A. Ontjes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      In these consolidated appeals, William Scott Davis, Jr.,

seeks to appeal the magistrate judge’s pretrial detention order,

the   district    court’s       oral    order    denying         33    motions,    and   the

district court’s written order denying 38 other motions in his

pending criminal matter.               This Court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               This Court has jurisdiction only

over Davis’ appeal from the district court’s order denying his

pro se motion to vacate the magistrate judge’s detention order.

See 18 U.S.C. § 3145(c) (2012).                All other orders Davis seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.          Accordingly, we dismiss Davis’ appeals of

these orders for lack of jurisdiction.

      Turning to the district court’s denial of Davis’ motion to

vacate,   we   confine      our    review       to    the     issues     raised    in    the

Appellant’s      brief.     See     4th    Cir.       R.    34(b).       Because    Davis’

informal brief does not challenge the basis for the district

court’s denial      of    his     motion    to       vacate      the   detention    order,

Davis   has    forfeited     appellate         review       of    that    denial.        See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.



                                           3
2004).     Accordingly,       we   affirm    the    district    court’s     order

denying Davis’ motion to vacate the detention order.

      We deny Davis’ motions to consolidate additional appeals,

to appoint counsel, and for transcript at government expense.

We   dispense   with   oral    argument     because     the   facts   and   legal

contentions     are   adequately    presented      in   the   materials     before

this Court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                       4